FLETCHER, Judge
(concurring in part):
The record does not support a finding that Mr. Sepe, civilian defense counsel, made a proper delegation of his post-trial responsibilities to Captain Braun. See United States v. Jeanbaptiste, 5 M.J. 374, 378 (C.M.A.1978) (Fletcher, C. J., dissenting). In view of the disposition ordered by Chief Judge Everett in this case, which I join, Issue I should not be addressed at the present time. See United States v. Brooks, 6 M.J. 249 (C.M.A.1979), subsequent petition denied, 9 M.J. 17 (C.M.A.1980).